                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AISHA TARTOUR, Administratrix of the                     CIVIL ACTION
 Estate of Ali Tartour, Deceased,
                      Plaintiff,

               v.
                                                          NO. 17-1896
 SAFECO INSURANCE COMPANY OF
 ILLINOIS,
               Defendant.

                                         ORDER

       AND NOW, this 28th day of January, 2020, upon consideration of Defendant’s Motion

for Summary Judgment (Document No. 15, filed December 28, 2018), Plaintiff’s Brief in

Opposition to Defendant’s Motion for Summary Judgment (Document No. 16, filed January 25,

2019), and Reply Brief in Support of Defendant’s Motion for Summary Judgment (Document

No. 18, filed February 1, 2019), for the reasons stated in the accompanying Memorandum dated

January 28, 2020, IT IS ORDERED that Defendant’s Motion for Summary Judgment is

GRANTED, and JUDGMENT IS ENTERED in FAVOR of defendant, Safeco Insurance

Company of Illinois, and AGAINST plaintiff, Aisha Tartour, Administratrix of the Estate of Ali

Tartour, Deceased.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.



                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
